Case 18-13947-mdc        Doc 81    Filed 12/01/20 Entered 12/01/20 15:12:12              Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                        :
                                                 :
            Stacy A. McCauley Cooney             :       Case No.: 18-13947-MDC
                                                 :
                                                 :
            Debtor(s)                            :       Chapter 13

                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Stacy A. McCauley Cooney, by and through her undersigned

   counsel, hereby move to modify her Chapter 13 Plan and in support thereof aver as

   follows:

            1.      Debtor filed a Chapter 13 Bankruptcy on or about June 13, 2018.

            2.      The Chapter 13 filing was assigned case number 18-13947.

            3.      The Chapter 13 Plan was confirmed by this Honorable Court on or about

   June 13, 2019.

            4.      On or about July 29, 2020, the mortgagee, Nationstar Mortgage d/b/a Mr.

   Cooper (hereinafter referred to as Nationstar), filed a Notice of Debtor’s Request for

   Covid Forbearance.

            5.      On or about November 6, 2020 the Debtor and Nationstar, entered into an

   agreement that the amount due and owing as a result of the forbearance will be cured by

   amending the Chapter 13 plan.

            6.      In accordance with the agreement, the Debtor will cure the subject

   $15,931.20 by amending the Chapter 13 plan.

            7.      In furtherance thereof and the Debtor curing the forbearance payments,

   this Motion and Modified Chapter 13 Plan are being contemporaneously filed.
Case 18-13947-mdc       Doc 81    Filed 12/01/20 Entered 12/01/20 15:12:12    Desc Main
                                  Document     Page 2 of 2



          WHEREFORE, the Debtor requests that she be permitted to modify her Chapter

   13 Plan for the above-stated reasons.



   Dated: December 1, 2020                               /s/Brad J. Sadek, Esq
                                                         Brad J. Sadek, Esq.
                                                         Attorney for Debtor
                                                         1315 Walnut Street
                                                         Suite #502
                                                         Philadelphia, PA 19107
